


110 HCON 146 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 146
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Goode (for
			 himself and Mr. Jones of North
			 Carolina) submitted the following concurrent resolution; which was
			 referred to the Committee on
			 Transportation and Infrastructure
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Secretary of Transportation may not grant authority to Mexico-domiciled motor
		  carriers to operate beyond the commercial zones of the United States-Mexico
		  border.
	
	
		That it is the sense of Congress that the
			 Secretary of Transportation may not grant authority to Mexico-domiciled motor
			 carriers to operate beyond the commercial zones of the United States-Mexico
			 border.
		
